Case: 16-40168       Document: 00514081458         Page: 1     Date Filed: 07/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit
                                     No. 16-40168                                    FILED
                                   Summary Calendar                              July 20, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
JOE O. RODRIGUEZ, JR.,

                                                  Plaintiff - Appellant

v.

BANK OF AMERICA, N.A., as Successor by Merger to BAC Home Loans;
RECONTRUST COMPANY, N.A.,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-133


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joe O. Rodriguez, Jr., who proceeds pro se in this appeal, filed a pro se
complaint in Texas state court against Countrywide Home Loans Servicing,
L.P., Bank of America, N.A. (BOA), and Recontrust Co., N.A. (Recon), claiming
his property was sold improperly following foreclosure because BOA did not
possess the promissory note that was secured by the property. Following



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-40168     Document: 00514081458    Page: 2   Date Filed: 07/20/2017


                                 No. 16-40168

removal to federal court, summary judgment was awarded on the grounds of
res judicata to all defendants except Recon; Recon was granted summary
judgment on the merits. Our court affirmed. Rodriguez v. Bank of America,
N.A., 588 F. App’x 356 (5th Cir. 2014).
      Rodriguez then moved for relief from judgment pursuant to various
sections of Federal Rule of Civil Procedure 60. The district court found the
Rule 60(b)(2) and (b)(3) claims had not been brought within a reasonable time,
and were therefore barred under Rule 60(c)(1). (Rodriquez does not challenge
these conclusions on appeal.) Additionally, the court ruled Rodriguez’ factual
assertions were conclusory and did not support his remaining Rule 60(d)(3)
and (b)(4) claims for post-judgment relief.
      First, Rodriguez maintains the court erred in denying his fraud-on-the-
court claim under Rule 60(d)(3), in which he alleged evidence was withheld
during discovery. The denial is reviewed for abuse of discretion. E.g., Buck v.
Thaler, 452 F. App’x 423, 431 (5th Cir. 2011). In making this claim, however,
Rodriguez has simply repeated his allegations, which the district court deemed
to be conclusory. Accordingly, Rodriguez has not proven his assertions, and
the court did not abuse its discretion in denying relief under Rule 60(d)(3). See
Rozier v. Ford Motor Co., 573 F.2d 1332, 1338–39 (5th Cir. 1978); see also Buck,
452 F. App’x at 431.
      Next, Rodriguez asserts the court erred in denying relief under Rule
60(b)(4), contending the original judgment was void for lack of jurisdiction.
Because it is a jurisdictional issue, Rule 60(b)(4) claims are reviewed de novo.
See Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998). A judgment is void
under Rule 60(b)(4) only if the court lacked subject-matter or personal
jurisdiction, or if it “acted in a manner inconsistent with due process of law”.
Id. at 1006 (internal quotations marks and citation omitted). Rodriguez’ lack-



                                          2
    Case: 16-40168    Document: 00514081458      Page: 3   Date Filed: 07/20/2017


                                 No. 16-40168

of-jurisdiction assertion relies on the validity of his withheld-evidence claims,
which the district court dismissed. Therefore, he has not shown either a
jurisdictional flaw or a violation of procedural due process.
      AFFIRMED.




                                        3